 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Automobile Association,Wisconsin Divi-sion and Office&Professional Employees Interna-tional Union,LocalNo. 9, AFL-CIO, Petitioner.Case 30-RC-1197.June 5, 1970DECISION AND DIRECTION OF ELECTIONBy MEMBERS FANNING,MCCULLOCH,AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Michael O.Miller of the National Labor Relations Board. Pur-suant to Section102.67 of the National LaborRelationsBoardRulesand Regulations and State-mentsof Procedure,Series 8, asamended, this casewas transferred to the Board for decision.Thereafter, the Employer and the Petitioner filedbriefs with the Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire recordin thiscase, the Boardfinds:1.The Employer is engaged in commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdictionherein.'2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning therepresentation of certain employees oftheEmployer within themeaningof Section9(a)(1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit com-posed of districtsalesrepresentatives working outof the Employer's two offices in Milwaukee,Wisconsin, the Northside of Fond du Lac office andthe Southside office.' The Employer contends thatthe smallest appropriate unit would include thesales representatives in the Employer's southeastarea,which includes the two offices in Milwaukee,and officesinRacine,Kenosha, and Waukesha,Wisconsin. The Employer would also include two'The Employer contends that it would not effectuate the purposes of theAct to assertjurisdiction over its operations since it is a nonprofit organiza-tion whose only activities of a commerical nature have, as their sole aim,the furthering of educational, charitable, and humanitarian objectivesWedo not agree One of the primary duties of the salesmen and underwritersinvolved herein is the sale and servicing of automobile insurance policies,an activity clearly commercialin natureThat profit from this activity mayother groups of employees in the appropriate unit,floor salesmen or underwriters and sales secreta-ries,whose work is related to that of the salesrepresentatives.In a prior proceeding 3 the Board found that aunitof district sales representatives and floorsalesmen employed in the Employer's Northside, orFond du Lac, office in Milwaukee, Wisconsin, con-stituted an appropriate unit. All other employees,including sales secretaries, were excluded from theunit. In an election held pursuant to the decision inthat proceeding the union did not receive a majori-tyof the votes, and therefore no bargainingrepresentative was selected.Sometime before the election in the priorproceeding the Employer opened the Southside of-fice,but the office was not staffed with salesrepresentatives until after the election had beenheld.The Southside office was subsequentlystaffed, principally by the transfer of sales repre-sentatives from the Northside office, and the geo-graphical area formerly serviced by the Northsideoffice was divided between it and the Southside of-fice.The Employer contends that changes made initsoperations since the prior proceeding render aunit of the sales representatives in the two officeslocated in Milwaukee inappropriate and, as notedabove, require a finding that the smallest ap-propriate unit consists of the five offices in the Em-ployer's southeast area.We have carefully examined the record withrespect to the changes made in the Employer'soperations since our prior decision and find theminsubstantial. The district managers in the Milwau-kee offices are now under the direct control of thesales supervisors of the southeast area; but theother district offices in the southeast area remainunder district managers who have retained theirauthority to veto the hiring of applicants for em-ployment, to approve vacations, and to settledisputes among the sales representatives. The twooffices service the same geographical area as thesingle office had serviced before the prior proceed-ing, and the Southside office has been staffed large-ly by transfers from the Northside office. The salesrepresentatives of the two Milwaukee offices sharea common insurance "pot," with each of the otherthree offices in the southeast area having its own in-be used in educational and humanitarian undertakings does not change theessential nature of the activityLabor RelationsCommission of the Com-monwealthofMassachusetts, 138 NLRB 1329, 1331SA third office in Milwaukee serves primarily as a traveloffice and hasno sales representatives'American Automobile Association,WisconsinDivision,172 NLRB No131183 NLRB No. 8 AMERICAN AUTOMOBILEsurance "pot" for its ownsalesrepresentatives.4And as we found in our prior decision there is littletransfer of agents between offices.It is thus evident that the two offices in Milwau-kee have continued to functionas a singleadminis-trative unit with respect to the sales representativesinvolved herein in thesamemanner as when it hadbeen a single office covering the same geographicalarea.We therefore find that a unit consisting of thesalesrepresentatives in the two Milwaukee officesis appropriate.In the prior decision the Board found that "floorsalesmen" sometimes called "underwriters" shouldbe included in the unit and that sales secretariesshould be excluded. No reason appears for reachinga different result here. In this connection we shall'An insurance"pot" is money placed in a fund each monthfrom a per-centage of the money received from renewal ofpolicies sold in previousyears Thesales representatives share in thispot in a proportion dependentupon the amount of new insurance each sales representative sells in thatmonth' In order to assure that all eligible votersmay have the opportunity to beinformed of the issues in the exerciseof their statutory right to vote, allparties to the electionshould have accessto a list of voters and their ad-dresses which may be used to communicate with themExcelsior Un-ASSN., WISCONSIN DIV.49include Leonard Plourde in the unit as a floorsalesman since the record shows that he is perform-ing the same duties as the employees placed in thatcategory in the prior decision.Accordingly,we find the following unit ap-propriate within Section 9(b) of the Act:All sales representatives and floor salesmen("underwriters") employed by the Employer initsNorthside and Southside offices in Milwau-kee, Wisconsin, but excluding all office clericalemployees, districtmanagers, travel coun-selors, sales secretaries, guards and supervisorsas defined in the Act.[Direction of Election5 omitted from publica-tion. ]der%ear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co ,394 U S759 Accordingly, it is hereby directed that an election eligibility list, con-taining the names and addresses of all the eligible voters, must be filed bythe Employer with the Regional Director for Region 30 within 7 days of thedate of this Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election No extension of time tofile this list shall be granted by the Regional Director except in extraordina-ry circumstances Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objections are filed